                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LUX GLOBAL LABEL COMPANY, LLC                  :
          Plaintiff,

               v.                               :

CCL INDUSTRIES, INC.; CCL                                CIVIL ACTION
INDUSTRIES (USA) CORP.; CCL                     :        NO. 18-5061
INDUSTRIES CORPORATION;
CCL LABEL INC.; CCL LABEL CORP.;
CCL TUBE (WILKES-BARRE), INC.;                  :
XYZ CCL COMPANIES 1-100; and,
JAMES H. SHACKLETT, IV
           Defendants.                          :

                                           ORDER


       AND NOW, this 27th day of March, 2019, it is hereby ORDERED that the Report and

Recommendation of United States Magistrate Judge Lynne A. Sitarski (ECF No. 53) is

APPROVED and ADOPTED.



                                                        BY THE COURT:



                                                        /s/ C. Darnell Jones, II   J.
